                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 CANTON DIVISION

In re:                                           )   Case No. 18-62338
                                                 )
SANDRA KAY HUMMEL                                )
                                                 )   Chapter 13
                                                 )
                       Debtor.                   )   Judge Russ Kendig
                                                 )
                                                 )   NOTICE OF APPEARANCE
                                                 )   OF COUNSEL AND REQUEST
                                                 )   FOR NOTICES
                                                 )

                Now comes Jonathon C. Elgin, Assistant Prosecuting Attorney, Richland County,

Ohio, and hereby enters his appearance on behalf of the creditor RICHLAND COUNTY

TREASURER. Pursuant to Fed. R. Bankr. P. 2002(g), counsel respectfully requests that all

notices given or required to be given in this case and all papers served or required to be served in

this case, be given to and served at the address set forth for it in the proofs of claim and also at

the following address and email address:

         Jonathon C. Elgin
         Richland Co. Prosecutor’s Office
         38 S. Park Street, Second Floor
         Mansfield, Ohio 44902
         419-774-5676 (Phone)
         419-774-5889 (Fax)
         jcelgin@richlandcountyoh.us


Please take further notice that the counsel’s request includes not only the notices referred to in

Fed. R. Bankr. P. 2002, 9007, and 9010, but also includes, without limitation, any orders,

applications, motions, petitions, plans, pleadings, requests, complaints or other papers which

affect or seek to affect in any way the procedural or equitable rights or interests of Richland




 18-62338-rk      Doc 15    FILED 12/04/18       ENTERED 12/04/18 08:14:04           Page 1 of 2
County, Ohio. Counsel requests that he be added to the Clerk’s mailing matrix in this case.



                                                    Respectfully submitted,


                                                    /s/Jonathon C. Elgin
                                                    Jonathon C. Elgin (0096390)
                                                    Assistant Prosecuting Attorney
                                                    Richland County Prosecutor’s Office
                                                    38 South Park Street, Second Floor
                                                    Mansfield, OH 44902
                                                    419-774-5676
                                                    jcelgin@richlandcountyoh.us
                                                    Attorney for Movant

                                 CERTIFICATE OF SERVICE

        The undersigned certifies that on December 3, 2018, a true and accurate copy of the
foregoing NOTICE OF APPEARANCE OF COUNSEL AND REQUEST FOR NOTICES was
served via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       Debbie L. Mack on behalf of Sandra Kay Hummel, debtor, at
       Debbie@ohiodebtrelief.lawyer

       Dynele L Schinker-Kuharich on behalf of the Chapter 13 Trustee’s office at
       DLSK@Chapter13Canton.com

Any by regular U.S. mail, postage prepaid on:

       Sandra Kay Hummel, Debtor, 159 Sherwood Dr. Mansfield, OH 44904


                                                    /s/ Jonathon C. Elgin__________
                                                    Jonathon C. Elgin (0096390)




18-62338-rk      Doc 15    FILED 12/04/18       ENTERED 12/04/18 08:14:04           Page 2 of 2
